DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 are pending.
Claims 11-15 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2006//0269983 to Cregger et al. cited in previous Office action (herein Cregger) in view of U.S. Pre-grant Publication 2009/0068716 to Hirota et al. cited in previous Office action (herein Hirota) and Evaluation of endospore purification methods applied to Bacillus cereus by Zhao et al. cited in previous Office action (herein Zhao).
Regarding claim 1, Cregger teaches a biological indicator for monitoring the effectiveness of a sterilizing, disinfecting, compound or condition which comprises a substrate having a surface layer containing functional groups corresponding to the carrier element recited in the instant claims (abstract).  Cregger teaches that bacterial spores are used as the microorganism indicator (paragraph 4 to 107 cfu (paragraph 0048).  Cregger teaches that the substrate can be inoculated, sprayed, or printed with the microorganism indicator (paragraph 0063).
Cregger is silent as to the microorganisms being bonded to the substrate in separate bondable areas, the microorganisms being in a single layer, and the purification used in isolating the spores.
Regarding the microorganisms being bonded to the substrate in separate bondable areas, Hirota teaches a biological indicator including a carrier and an indicator material wherein the carrier has an adhering portion to which the indicator materials adheres and a non-adhering area to which the indicator material does not adhere (abstract).  Hirota teaches that the indicator material can be a spore forming bacterium (paragraph 0040).  Hirota teaches that the adhering areas exist as a domain, i.e. an island-shaped area (paragraph 0043) that is formed via printing (paragraph 0051).  Fig 1 of Hirota shows a plurality of adhering areas having substantially the same size.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism indicator of Cregger to be printed as a plurality of domains as taught by Hirota because it would suppress individual differences of the indicator and allow for more correct evaluation of the effectiveness of a sterilization apparatus (paragraph 0043).
Regarding the microorganism being in a single layer, Hirota teaches a biological indicator including a carrier and an indicator material wherein the carrier has an adhering portion to which the indicator materials adheres and a non-adhering area to which the indicator material does not adhere (abstract).  Hirota teaches that at least 90% and preferably 100% of the indicator bacteria can be seen from a direction perpendicular to the carrier surface (paragraph 0048).  One of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism indicator of Cregger to have the bacteria visibility taught by Hirota because it would allow for a more correct evaluation of the effectiveness of a sterilization apparatus (paragraph 0048).
Regarding the purification of the spores, Zhao teaches various purification methods for bacterial spores (abstract).  Zhao teaches that an ethanol wash yields 100% spore purity (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purify the spores of Cregger via the ethanol wash taught by Zhao because the study of spore inactivation, i.e. sterilization methods, require highly pure spore suspensions (page 341, right) and it is the optimal technique (page 346, left).
Regarding claim 2, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the microorganism indicator has a consistent population with a standard deviation of about 10% or less based on one area of the substrate such as a square centimeter (paragraph 0044).  Cregger also teaches that each biological indicator has from 104 to 107 cfu (paragraph 0048).  One of ordinary skill in the art would recognize that the indicator of Cregger as modified to have individual domains of microorganism indicator as taught by Hirota would have an areal density that at a minimum overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3
As discussed above, the biological indicator of Cregger as modified according to Hirota has a microorganism indicator wherein greater than 90% and preferably 100% of the bacterium can be seen (Hirota, paragraph 0048) which meets the limitations of instant claim 3.
Regarding claim 4, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the surface of the substrate can be modified via plasma, electron beam, gamma radiation, photo activation, etc. (paragraph 0027) which meets the definition of being activated as disclosed on page 10, paragraph 0035 of the instant specification.
Regarding claim 5, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Fig 1 of Hirota shows that the domains of the adhering portion are substantially similar in size.
Regarding claim 6, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the microorganism indicator is bonded to the substrate via covalent bonding (paragraph 0030) or through electrostatic interactions (paragraph 0060).
Regarding claim 7, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the substrate is solid, i.e. non-porous (paragraph 0027).  This would make the domains of the adhering portion cavity free.
Regarding claim 8, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the substrate can be in the form of fibers, wires, wafers, discs, sheets, microscope slides, etc. (paragraph 0028).
Regarding claims 10 and 16, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches suitable microorganisms are endospores of several species that belong to both the Bacillaceae and Clostridiaceae families (paragraph 0017).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2006//0269983 to Cregger et al. cited in previous Office action (herein Cregger) in view of U.S. Pre-grant Publication 2009/0068716 to Hirota et al. cited in previous Office action (herein Hirota) and Evaluation of endospore purification methods applied to Bacillus cereus by Zhao et al. cited in previous Office action (herein Zhao) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2016/0083771 to Witcher et al. cited in previous Office action (herein Witcher).
Regarding claim 9, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger and Hirota are silent as to the domains of the adhering portion being elevated.
Witcher teaches a spore carrier suitable for use in biological indicators (abstract).  Witcher teaches that the spore carrier can have a well 160 (paragraph 0028 and Fig 2) and that well 160 can be formed as depressions in the substrate (paragraph 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Cregger to have wells formed as depressions in the substrate as taught by Witcher because it would confine the spores to a single area (paragraph 0028). 
One of ordinary skill in the art would recognize that the substrate of Cregger as modified according to both Hirota and Witcher would have depressions around each domain of the adhering portion, thereby meeting the limitations of instant claim 9.
Response to Amendment
In view of Applicant’s amendments filed 29 December 2020, previous rejection of claims 1-10 under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that because Cregger requires a uniform bonding of the microorganism indicators with a low standard deviation, modifying Cregger according to Hirota to provide separate domains would render Cregger unsatisfactory for its intended purpose (Remarks, pages 7-8).  Applicant is correct in that Cregger places great importance on a uniform and/or consistent population of microorganism indicators as evidenced by a low standard deviation based on a comparison of one area with another (paragraph 0044).  However, Hirota teaches that the use of domains suppresses the distribution in adherence density as a whole and individual differences of the biological indicator (paragraph 0043).  So long as the individual domains were consistent, then one area of the indicator would be much the same as another thereby insuring a uniform and consistent population.  Therefore, modifying Cregger to use the separate domains of Hirota would not impede a uniform and consistent population when one area is compared to another.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783